Citation Nr: 1201629	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-34 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The Veteran received a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of a depressed mood, anxiety, nightmares, flashbacks, hyperarousal, difficulty sleeping, reduced reliability and productivity, and results in moderate social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2007 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's VA and non-VA medical records have been associated with the claims folder.  Following a response indicating that a record based on information furnished could not be identified, in March 2007 the Veteran's service treatment records were found to be unavailable.  The information provided for the records search was consistent with the Veteran's information contained in the DD Form 214.  In November 2009 the Veteran was again provided an opportunity to submit records pertaining to his service; however, no such records were submitted.  When service treatment records, VA records, or records from another government agency are missing, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 5 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  These outstanding records do not raise a reasonable possibility of substantiating the Veteran's claim for an increased initial rating, where the Veteran separated from service in 1968 and his PTSD has already been service-connected effective January 2007.  

The Veteran has been afforded a VA medical examination, most recently in April 2007.  Although the Veteran has contended that a more recent examination is needed, the Board notes that the VA examiner's report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which provides a 30 percent rating for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA treatment records show that in February 2007 the Veteran was initially seen for a mental health consult, at which time he reported a depressed mood, and was assigned a Global Assessment of Functioning (GAF) score of 60.  Later that month the Veteran was again seen for his mental health because he had reported experiencing nightmares, flashbacks, depression, irritability of mood, hyperstartle reflex, and intrusive thoughts.  The Veteran was observed to demonstrate signs of depression such as anhedonia, tearfulness, and hopelessness.  The Veteran was assessed as having a GAF score of 49.  

The Veteran was afforded a VA psychiatric examination in April 2007.  At that time the Veteran's treatment included anti-depressant and anti-anxiety medications; specifically, Lorazepam and Citalopram Hydrobromide.  The Veteran reported that he felt depressed and cried easily.  He reported that his symptoms varied in frequency, were of mild severity and had been present at least a year.  The Veteran reported no alcohol or substance abuse, and no legal problems.  The Veteran reviewed his in-service history in Vietnam, to include combat wounds incurred in a land mine explosion, witnessing the aftermath of an attempted suicide of a new recruit, and witnessing the effects of a convoy vehicle explosion.  The Veteran indicated that he was married to his second wife, and had three adult children from his first marriage.  He reported that he avoided social relationships, and that although he used to fish he no longer pursued such leisure activity.  The Veteran attributed his anxiety, social avoidance and depressed mood to stress exposure.  He reported that he became a "workaholic" to avoid his thoughts and feelings.  The Veteran reported that he had worked as a salesman until he retired in 2003, according to his eligibility by age or duration of work.  

On examination, the Veteran was clean, appropriately and casually dressed.  The Veteran spoke Spanish and his wife interpreted.  The Veteran's attitude was cooperative, and his affect was appropriate; however, his mood was anxious.  The Veteran performed serial sevens forward and backward, and was oriented to person, time and place.  His thought process and content were unremarkable.  The Veteran understood the outcome of his behavior.  The Veteran struggled with sleep impairment, in that he reported difficulty both falling and staying asleep.  The Veteran did not demonstrate inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behaviors, panic attacks, suicidal or homicidal thoughts.  The Veteran's impulse control was good, with no reported episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and did not have a problem with activities of daily living.  The Veteran's remote and immediate memory were normal; however, his recent memory was mildly impaired.  For instance, he recalled two of three items after several minutes.  

The examiner observed that the Veteran's PTSD symptoms included persistent reexperiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event were recurring.  The examiner noted that the Veteran experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  This was evidenced by the Veteran's efforts to avoid thoughts, feelings, conversations, places or people that were associated with or aroused recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect, such as, being unable to have loving feelings.  The examiner observed that the Veteran had persistent symptoms of increased arousal, evidenced by difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The disturbance was considered to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Specifically, the Veteran reported his reexperiencing symptoms occurred once or twice a week, and his avoidance symptoms were chronic and occurred daily, as did his hyperarousal symptoms, which were moderate in severity.  The Veteran was considered capable of handling financial affairs.  

The Veteran was diagnosed as having PTSD, chronic.  He was assessed as having a GAF score of 50.  Regarding social and interpersonal relationships and family role functioning, the Veteran indicated that his family life suffered due to emotional distancing and that he always avoided groups of people.  PTSD, and numbing symptoms and depression associated with his PTSD were responsible for the Veteran's psychosocial adjustment and life quality.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms, and that such PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner indicated that there was reduced reliability and productivity due to PTSD symptoms, especially due to the Veteran's anxiety and avoidance.  

The Veteran described that his PTSD symptomatology prevents him from maintaining any type of employment or social relationship.  

The Board has considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Review of the record suggests that the Veteran's relationships are currently limited to his family, as he avoids socializing.  The record reflects that the Veteran's psychiatric symptoms include sleep problems, nightmares, flashbacks, depression, anxiety, and hypervigilance.  The majority of the Veteran's GAF scores have been between 49 and 60, and the most recent examination revealed a GAF score of 50.  GAF scores between 51 and 60 are indicative of moderate symptoms, whereas GAF scores between 41 and 50 are indicative of serious symptoms.  Based on the entire record, the Veteran's GAF scores appear consistent with moderate to serious impairment, in his situation, especially evidenced in social relationships.  

The Board finds the evidence sufficient to support a 50 percent disability rating and no higher for the Veteran's PTSD.  According to the VA examination report and VA treatment records, the Veteran has impairment due to such symptoms as hypervigilance, depression, anxiety, flashbacks, nightmares, and poor sleep.  He has not indicated that he has friends or interests outside his immediate family, and has indicated that he believes his family life suffered due to emotional distancing and avoidance of groups.  Finally, he has generally been assigned GAF scores between 49 and 60, indicative of serious symptoms.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent rating is warranted for the Veteran's PTSD.

Nevertheless, the Board likewise finds the preponderance of the evidence to be against a 70 percent rating.  The Veteran has denied homicidal or suicidal thoughts.  He has had no legal difficulties.  He has denied any obsessive or compulsive rituals which interfere with routine activities, and his speech has not been intermittently illogical, obscure, or irrelevant at any time of record; according to the records, the Veteran's speech is normal.  He has also not reported near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and he remains capable of handling finances.  He has also not reported impaired impulse control (such as unprovoked irritability with periods of violence).  He has been alert and fully oriented at all times of record, with no bouts of delusional or psychotic thinking.  His personal appearance and hygiene have also been within normal limits.  Although he has denied significant social interaction, he is married with three adult children from a previous marriage.  Finally, although he has been afforded GAF scores as low as 49, indicative of serious impairment, he has generally shown a high level of functionality given his age and health status.  

Overall, the Board finds a preponderance of the evidence to support an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD.  Additionally, the Board has also considered whether to issue staged ratings, and finds that under the circumstances, staged ratings are not appropriate-a 50 percent rating is warranted for the entire period of the appeal.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's PTSD symptomatology.  In other words, the Veteran has described symptomatology regarding his PTSD that includes anxiety, depression and difficulty sleeping.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds the evidence supports an increased initial rating of 50 percent, and no higher, for the Veteran's PTSD.  As a preponderance of the evidence is against an increased rating in excess of 50 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 50 percent but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Hearing Loss and Tinnitus

The Veteran was afforded a VA audiological examination in April 2007.  At that time the examiner reviewed the claims folder and medical record; however, service treatment records were not available for review.  The Veteran's history of noise exposure in the military was reviewed, indicating combat and exposure to heavy artillery.  In addition, the Veteran denied occupational and recreational noise exposure.  The Veteran reported that he experienced an intermittent vibration sound that occurred monthly and lasted daily for a year, and an echo that occurred twice a month and lasted daily for approximately two years.  There was no history of tinnitus.  Audiological examination revealed puretone thresholds bilaterally that revealed hearing loss pursuant to VA criteria.  See 38 C.F.R. § 3.385.  

The examiner opined that without audiometric records from when the Veteran was in the military, he could not assess the relationship between the Veteran's hearing loss and tinnitus and his military noise exposure without resorting to mere speculation.  There are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  

The Board notes that in this case given the Veteran's award of a Purple Heart, it is conceded that the Veteran experienced acoustic trauma during combat.  Notably, however, section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service, id., and competent medical evidence is still generally required to address the questions of either current disability or nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (quoting Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  As such, for purposes of providing an opinion regarding the etiology of his hearing loss, the examiner should assume the Veteran is a credible historian.  Here, to assure full consideration of the Veteran's noise exposure in formulating an opinion remand is warranted.

In March 2007 in response to a request for service treatment records, the RO was notified that records could not be identified based on the information furnished, and that if additional information was obtained, the request could be resubmitted.  The Board observes that the information provided, in particular the Veteran's name, service number, and service dates match his DD Form 214, such that the information provided was correct.  Nevertheless, while on remand, the RO should once more attempt to obtain service treatment records, and if unavailable, the RO should notify the Veteran pursuant to the requirements in 38 C.F.R. § 3.159(e).

TDIU

Although the RO denied entitlement to a TDIU in December 2008, this issue is part of the increased rating issue, and the Board's disposition of the PTSD claim impacts the claim for a TDIU.  In addition, the claim for TDIU is inextricably intertwined with the issues of service connection for bilateral hearing loss and tinnitus, such that the Board will remand the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain, if available, the Veteran's service treatment records.  If such records continue to be unavailable, ensure the Veteran receives appropriate notice according to 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA audiological examination for the purposes of determining the etiology of his bilateral hearing loss and tinnitus.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's audiological history.  The examiner should provide an opinion as to whether it is at least as likely as not that any currently shown bilateral hearing loss is etiologically related to the Veteran's service.  The examiner should also provide an opinion as to whether it is at least as likely as not that tinnitus is etiologically related to the Veteran's service.  The examiner should accept that the Veteran was exposed to acoustic trauma in service, and that the Veteran is a credible historian for purposes of explaining in-service incurrence.  The examiner must fully explain all findings and opinions in sufficient detail, including the reasons why any opinion would resort to mere speculation, if applicable.

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


